Citation Nr: 0907772	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-14 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cirrhosis of the liver.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active military duty from October 1952 
to August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for cryptogenic cirrhosis of the liver. 

In March 2007, the Board denied the Veteran's service 
connection claim.  The Veteran subsequently appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2007, a Joint Motion for an Order 
Vacating the Board Decision (Joint Motion) was brought before 
the Court.  In an Order dated in November 2007, the Court 
vacated the March 2007 Board decision pursuant to the Joint 
Motion, and remanded the case to the Board for readjudication 
consistent with the Order.

In March 2008, the Board remanded the claim for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Cirrhosis of the liver was not exhibited in service.

2.  There is no objective evidence of cirrhosis of the liver 
within one year after discharge from service, and the 
preponderance of the evidence is against a finding that the 
Veteran's cirrhosis is related to active service, to include 
any exposure to toxins or other agents.



CONCLUSION OF LAW

Cirrhosis of the liver was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters in April 2004, October 2004, 
April 2008, and August 2008.  Collectively, these letters 
informed the Veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains private 
medical treatment records which include letters from three 
physicians, two articles regarding hepatitis and cirrhosis, 
the Veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214), lay statements from the 
Veteran, and copies of photographs depicting living 
conditions in Korea. 

The Veteran's service treatment records are not on file and 
according to the record, were apparently destroyed in a 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 
46 (1996).   Additionally, the Board accepts the Veteran's 
description of living conditions, including drinking river 
water, he experienced during service in Korea. The Board also 
notes that the Veteran does not claim that he was treated in 
service for an illness related to his cirrhosis, but rather 
that it was first shown in 1998 and is service-related.

All available evidence pertaining to the Veteran's claim has 
been obtained, and neither the Veteran nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. The Board is also unaware of any 
such evidence and is satisfied that VA has complied with its 
duty to assist the Veteran in the development of the facts 
pertinent to this claim.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Further, in light of the Board's denial of the Veteran's 
service connection claim, no disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  



Service Connection

In general, service connection will be granted for 
disabilities resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. § 3.303 (2008).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection. 38 C.F.R. 
§ 3.303(b) (2008).   Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including cirrhosis, if manifest to a compensable 
degree within one year after discharge from service.  38 
C.F.R. §§ 3.307, 3.309 (2008).

In his April 2004 and August 2005 statements, the Veteran 
indicated that he served in Korea on the front lines with the 
9th Infantry Regiment, 2nd Division and lived in bunkers, 
tents and foxholes during that time.  He states that these 
living conditions, illustrated by his photographic evidence, 
as well as drinking the water from rivers in Korea led him to 
contract hepatitis C which caused his cirrhosis.  The Veteran 
emphasized that his cirrhosis was diagnosed seven years 
earlier, and that it was determined to be non-alcoholic.

The Veteran submitted private medical records to support his 
assertion.  In a November 1998 letter, Dr. O'Brien noted the 
Veteran's diagnosis of "cryptogenic cirrhosis" which "might 
be secondary to non-alcoholic s[t]erohepatitis." 
Additionally, in a July 1999 letter, Dr. Pima noted that the 
Veteran was diagnosed with hepatitis C.

In support of his claim, the Veteran submitted an August 2005 
America Online article which states that hepatitis C can lie 
dormant for many years and as many as 70 percent of infected 
individuals are unaware they have it.  The article states 
that hepatitis C can cause cirrhosis.  The Veteran also 
submitted a similar May 1999 article published in American 
Health.

The Veteran also relies upon a January 2004 letter from his 
private physician, Dr. Montes, which states that the Veteran 
may have been exposed to toxins or agents during his Korean 
service which "may have affected his health during the last 
six years."  Dr. Montes indicated that he reviewed the 
Veteran's medical records and further noted:  "It is within 
medical probabilities that such exposure could have led to 
the progression of liver disease that almost led to Mr. 
[redacted] receiving a liver transplant."  Dr. Montes pointed 
out that the medical records do not mention a specific cause 
or etiology opinion but his opinion is that the Veteran 
contracted a "disease process" in Korea which led to his 
cirrhosis.

Pursuant to the March 2008 remand, a VA examiner, in 
September 2008, reviewed the claims folder and was ultimately 
unable to relate the Veteran's cirrhosis to service without 
resorting to speculation.  

Based on the above, there is medical evidence of cirrhosis, 
however, the Board finds that a preponderance of the evidence 
is against a finding that the Veteran's cirrhosis was 
incurred during military service, to include any exposure to 
toxins or other agents; nor did it manifest to a compensable 
degree within one year of service; or was treated 
continuously since service.  There is no in-service evidence 
of cirrhosis.  The earliest evidence of the Veteran's 
cirrhosis is private medical evidence dated in 1998, 
approximately 44 years after service discharge.  Evidence of 
a prolonged period without medical complaint and the amount 
of time that elapsed since military service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges the Veteran's assertion that his 
cirrhosis was caused by hepatitis C, which he contracted 
because of the toxins he came into contact with during 
service; this included living in bunkers, sleeping in 
sleeping bags and tents, living in foxholes and drinking 
untreated water.  However, the specific agent or toxin is not 
identified and there is no record of exposure to any specific 
toxin or agent.  While the Veteran is qualified to make 
observations regarding what he did or observed during service 
and describe any symptoms he experienced, he is not 
authorized to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Further, although Dr. Montes, in his January 2004 letter, 
opined that the Veteran contracted a disease process in Korea 
which led to his liver disease, Dr. Montes did not provide 
any additional information as to the nature of any pertinent 
toxins or the underlying basis for his opinion.  As 
discussed, the nature of the toxin or agent the Veteran was 
allegedly exposed to has not been identified.  Dr. Montes 
also placed qualifications on his opinion when he indicated 
that the Veteran "could have been exposed" to toxins which 
"could have led" to the Veteran's liver disease.  It is pure 
conjecture to discuss what toxins or agents were present or 
what effect they may have had on liver disease.  As noted, 
the record contains no evidence of exposure to any specific 
toxin or agent.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.   See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant]. 

Furthermore, Dr. O'Brien, in his November 1998 letter, noted 
the diagnosis of "cryptogenic cirrhosis" and stated that it 
"might be secondary" to a form of hepatitis.  (Cryptogenic 
means idiopathic which is defined as "of unknown cause or 
spontaneous origin," Dorland's Illustrated Medical Dictionary 
443, 905 (28th ed. 1994)).  Thus, Dr. O'Brien's diagnosis of 
cryptogenic cirrhosis means that the Veteran's cirrhosis is 
of unknown cause.        

Finally, as noted, the September 2008 VA examiner indicated 
that cirrhosis of the liver could be caused by a number of 
things, such as various infections, autoimmune disorder, 
inherited diseases such as Alpa-1 antitrypsin deficiency, 
hemochromatosis, Wilson's disease, galactosema, nonalcoholic 
steatohepatitis, and blocked bile ducts, etc.  The examiner 
stated that there was no evidence of hepatitis C in the 
record nor was there any evidence of risk factors.  The 
examiner also had the benefit of reviewing the Veteran's 
entire claims folder.  The examiner concluded that he was 
unable to relate the Veteran's current cirrhosis to service 
without resorting to speculation.  Given the medical evidence 
against the claim, for the Board to conclude that the 
Veteran's asserted disability was incurred during service 
would be speculation, and the law provides that service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102 (2008); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

The Board has also reviewed the two publications submitted by 
the Veteran.  Although the articles discuss the nature and 
relationship between hepatitis C and liver disease, they are 
of a general nature and are not specific to the Veteran's 
case.

In sum, the medical evidence of record provides little, if 
any, rationale to support a conclusion that his cirrhosis is 
service-related.  After consideration of all the evidence of 
record, the Board finds that the preponderance of evidence is 
against the claim.  Because the preponderance of evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Service connection for 
cryptogenic cirrhosis of the liver is, therefore, denied.


ORDER

Entitlement to service connection for cirrhosis of the liver 
is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


